


110 HR 3882 IH: To amend title 38, United States Code, to change the

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3882
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Mr. Walz of Minnesota
			 (for himself, Mr. Kline of Minnesota,
			 Mr. Peterson of Minnesota,
			 Ms. McCollum of Minnesota,
			 Mr. Oberstar,
			 Mrs. Bachmann,
			 Mr. Ramstad,
			 Mr. Ellison,
			 Mr. Braley of Iowa,
			 Mr. Boswell,
			 Mr. Loebsack, and
			 Mr. Latham) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to change the
		  length of the obligated period of service on active duty required for receiving
		  certain education benefits administered by the Secretary of Veterans Affairs,
		  and for other purposes.
	
	
		1.Obligated period of service
			 on active duty required for receipt of certain education benefits administered
			 by Secretary of Veterans Affairs
			(a)Length of
			 periodSection 3011 of title
			 38, United States Code, is amended—
				(1)in subsection
			 (a)(1)(A)(ii), by striking an obligated period of service of two
			 years and inserting an obligated period of service of less than
			 three years;
				(2)in
			 subsection (b)(2), by striking two years of; and
				(3)in subsection
			 (d)(3), by inserting before the period the following: , unless the
			 individual completed at least 20 months of continuous service on active
			 duty.
				(b)Technical
			 amendmentSection 3012(c)(2) of such title is amended by striking
			 two years of.
			(c)Effective
			 dateThe amendments made by
			 this Act shall apply with respect to education or training pursued on or after
			 the date of enactment of this Act by an individual who, on or after September
			 11, 2001, begins serving the obligated period of active duty described in
			 section 3011(a)(1)(A)(ii) of title 38, United States Code, as amended by
			 subsection (a)(1).
			
